t c no united_states tax_court estate of willis edward clack deceased marshall ilsley trust company co-personal representative and richard e clack co-personal representative petitioner v commissioner of internal revenue respondent docket no filed date decedent’s will gave his surviving_spouse an income_interest in certain marital trust property but provided that if decedent’s coexecutors did not elect to treat the property as qualified_terminable_interest_property qtip within the meaning of sec_2056 i r c such property would instead be administered under the terms of a nonmarital family_trust held the marital trust property is qtip within the meaning of sec_2056 i r c this court's opinions in 98_tc_678 revd 15_f3d_779 8th cir 97_tc_327 revd 976_f2d_1486 5th cir and estate of spencer v commissioner tcmemo_1992_579 revd 43_f3d_226 6th cir are no longer followed robert l kamholz jr and john m byers for petitioner michael j calabrese for respondent wells judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of willis edward clack estate unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of death of willis edward clack decedent and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided in this opinion is whether the interest of decedent’s surviving_spouse in certain marital trust property is qualified_terminable_interest_property qtip within the meaning of sec_2056 where the passage to the surviving_spouse of the interest in the property is contingent upon the coexecutors’ qtip_election as to the property findings_of_fact some of the facts were stipulated for trial pursuant to rule the parties’ stipulations are incorporated into this opinion by reference and are found accordingly this case was reassigned to judge thomas b wells by order of the chief_judge if the interest in such property is qtip then an additional issue must be decided to wit whether the estate inheritance and any other succession taxes are to be paid from the assets passing into the marital trust or from the stock bequeathed to decedent's son this additional issue will be decided by a separate opinion subsequently to be released decedent was born on date and died testate on date in madison wisconsin at the time of his death decedent was a resident of benton county arkansas on date the benton county probate_court admitted to probate decedent's last will dated date the will and issued letters testamentary to richard e clack and the marshall ilsley trust co authorizing them to act as coexecutors of decedent's_estate at that time and at the time of filing the petition in the instant case the marshall ilsley trust co maintained its principal_place_of_business in the state of wisconsin and richard e clack was a resident of the state of wisconsin decedent was survived by his wife alice clack his sons richard e clack and robert a clack and his daughter ann clack klimnowicz during his lifetime decedent was the owner and operator of a successful plastic extrusion company clack corp located in winsor wisconsin at the time decedent executed his will his sons were active in the company richard e clack was the number two person in the company robert a clack had just started working in the business decedent consulted an attorney in wisconsin about preparing a will decedent was concerned about keeping the control of the terms coexecutors and co-personal representatives are used interchangeably in this case clack corp in the family although decedent wanted his son robert a clack to remain with the company he wanted his other son richard e clack to have control of the company decedent also wanted to minimize his estate_taxes and to provide for his wife decedent executed his will on date the will names decedent’s son richard e clack and the marshall ilsley trust co of milwaukee wisconsin as co-personal representatives of his estate and cotrustees of the trusts created by the will article i of the will provides for the payment of expenses paragraph a and taxes paragraph b from the residuary_estate article ii of the will bequeaths to decedent’s wife all of decedent’s personal effects and his interest in his personal_residence article iii of the will bequeaths to decedent’s son richard e clack big_number shares of the common_stock of clack corp such bequest was made to recognize richard e clack’s activities in the management and success of clack corp and was intended to ensure that richard e clack retained control of clack corp article iv of the will creates a marital trust for the benefit of decedent’s wife as follows qualified_terminable_interest_property marital trust if my wife survives me i give to my trustee the minimum pecuniary amount which will qualify for the federal estate_tax_marital_deduction and which will result in the smallest federal estate_tax being payable by reason of my death in computing this amount my personal representative shall take into account the unified_credit and the credit_for_state_death_taxes and deduction except the marital_deduction available to my estate and all other items included in my gross_estate for federal estate_tax purposes whether or not passing under this will which qualify for said deduction my personal representative shall assume that all payments and legacies under the preceding articles of this will have been fully satisfied and shall take into account the state_death_tax_credit only to the extent that use of the credit does not require an increase in state_death_taxes payable i recognize that depending upon the size of my estate the year of my death and other factors no amount may pass to this marital trust article iv paragraph c of the will states it is my intention that this bequest shall qualify for the federal estate_tax_marital_deduction to the extent that my personal representative elects that any part or all of any amount passing under this article iv be treated as qualified_terminable_interest_property and the terms of this will shall be construed in accordance with such intent my wife may require my trustee to convert unproductive property into productive property within a reasonable_time the will requires the trustee to pay the net_income of the marital trust to decedent's wife in convenient installments at least quarterly any undistributed and accrued income at the time of the death of decedent's wife is to be paid to the wife's estate the trustee is empowered to invade the principal of the marital trust as deemed necessary to provide for decedent’s wife in order that she may maintain her standard of living the marital trust terminates upon the death of decedent's wife upon termination of the marital trust any assets remaining after payment of estate inheritance and succession taxes arising from the surviving spouse's death are to be added to the family_trust created under article v of the will discussed below article iv paragraph d of the will provides for spousal disclaimer rights as follows my wife or her personal representative by an instrument in writing delivered to my trustee after my death may disclaim all or any part of the distribution payable under this article iv to the trustee of the qualified_terminable_interest_property marital trust under paragraph b any part so disclaimed shall be held and administered by the trustee as a separate trust in accordance with the terms of the family_trust except my wife shall not receive distributions of principal from this separate trust if my wife further disclaims her income_interest in this separate trust then it shall be held and administered in accordance with the terms of the family_trust as if she had predeceased me upon my wife's death any assets segregated pursuant to the terms of this paragraph shall be merged with other assets being held in the family_trust article iv paragraph f of the will provides for an election as follows my personal representative may elect that any part or all of any amount passing under this article iv be treated as qualified_terminable_interest_property for the purpose of qualifying for the marital_deduction allowable in determining the federal estate_tax upon my estate while i anticipate that the election will be made for all of such property my personal representative shall have the authority not to make the election should no election or a partial election be advantageous for some reason i have not foreseen any part of any amount passing under this article iv with respect to which my personal representative does not so elect to be treated as qualified_terminable_interest_property shall continue to be held by my trustee and administered and distributed pursuant to the terms of the family_trust hereunder article v of the will provides for family_trust administration in which the trustee is to receive the residue of decedent's_estate in order to fund the family_trust decedent's wife children and the issue of any deceased children constitute the beneficiaries of the family_trust the trustee has sole discretion to distribute income and principal to any one or more of the beneficiaries any income not distributed to the beneficiaries is to be added to the principal of the family_trust article ix paragraph a of the will provides that the personal representative may make such elections under the tax laws applicable to my estate as it determines should be made on date a u s estate_tax_return form_706 was timely filed for the estate with the internal_revenue_service center in austin texas on the estate_tax_return the coexecutors made the election under sec_2056 for the entire marital trust amount which they valued at dollar_figure the marital trust amount was computed as follows probate_estate add profit sharing plan benefit1 total dollar_figure dollar_figure dollar_figure less less funeral_expenses administration_expenses debts mortgages liens specific_bequest to spouse specific_bequest to son net amount to marital trust big_number big_number big_number big_number big_number big_number dollar_figure 1the trustees of the marital trust were named as the beneficiaries of the clack corp profit sharing plan thus the coexecutors treated the payment of expenses under article i paragraph a of the will the bequests of tangible_personal_property and of the interest in the home to the surviving_spouse under article ii and the bequest of the clack corp stock to richard e clack under article iii as having been fully satisfied before determining the marital trust amount but did not treat the payment of estate_taxes under article i paragraph b as having been fully satisfied the coexecutors claimed a total marital_deduction in the amount of dollar_figure composed of what they determined to be the value of the marital trust property dollar_figure plus certain joint property dollar_figure the bequest of tangible_personal_property and the interest in the home dollar_figure life_insurance_proceeds dollar_figure and retirement benefits dollar_figure passing to the surviving_spouse other than the specific_bequest of clack corp stock to richard e clack and a payment of dollar_figure to robert a clack as the beneficiary of a single premium annuity policy all of the assets of decedent's_estate either passed directly to the surviving_spouse dollar_figure by specific_bequest or outside of probate or were treated by the coexecutors as part of the marital trust dollar_figure as qtip_election the coexecutors did not fund the family_trust on the estate_tax_return the total gross_estate was valued at dollar_figure the estate_tax reported as due on the return was dollar_figure on date the internal_revenue_service irs selected the estate_tax_return for audit in january of the coexecutors and the irs agreed that the value of each share of the clack corp stock was dollar_figure more than reported on the estate_tax_return at the time of his death decedent owned big_number shares of clack corp stock of which big_number shares were bequeathed to richard e clack the remaining big_number shares were treated by the coexecutors as part of the marital trust on date respondent issued a statutory_notice_of_deficiency to the estate determining an estate_tax deficiency of dollar_figure the principal adjustment was the disallowance of dollar_figure of the marital_deduction because of respondent’s determination that the spouse's entire_interest in the marital trust was subject_to a power in the executors to appoint the corpus to someone other than the surviving_spouse opinion sec_2001 imposes a tax on the transfer of the taxable_estate of any person who is a citizen or resident_of_the_united_states at the time of death sec_2056 allows a marital_deduction from a decedent's gross_estate for the value of property interests passing from the decedent to the decedent’s surviving_spouse as a general_rule however a marital_deduction is denied for a terminable_interest that is a property interest that will terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 accordingly an interest in the nature of a life_estate generally is ineligible for the marital_deduction see 94_tc_666 91_tc_61 affd 897_f2d_856 6th cir however sec_2056 added by the sec_2056 provides a in general --in the case of qualified terminable_interest property-- i for purposes of subsection a such property shall be treated as passing to the surviving_spouse and ii for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse b qualified_terminable_interest_property defined --for purposes of this paragraph-- i in general --the term qualified_terminable_interest_property means property-- i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies ii qualifying_income_interest_for_life -- the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse subclause ii shall not apply to a power exercisable only at or after the death of the surviving_spouse to the extent provided in regulations an annuity shall be treated in a manner similar to an income_interest in property regardless of whether the property from which the annuity is payable can be separately identified iii property includes interest therein --the term property includes an interest in property iv specific_portion treated as separate_property --a specific_portion of property shall be treated as separate_property continued economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 allows a marital_deduction for qualified_terminable_interest_property sec_2056 allows a decedent to pass to the decedent’s surviving_spouse an interest in property for the surviving spouse's lifetime without the decedent’s losing the ability to control the disposition of such property upon the death of the surviving_spouse the facts in the instant case fall within this court's holding in 97_tc_327 revd 976_f2d_1486 5th cir after our opinion in estate of clayton was issued but before it was reversed by the fifth circuit we decided 98_tc_678 revd 15_f3d_779 8th cir and estate of spencer v commissioner tcmemo_1992_579 revd 43_f3d_226 6th cir in both of which we followed our holding in estate of clayton subsequently those decisions were reversed first by the fifth circuit which reversed our decision in estate of clayton v commissioner supra then by the eighth circuit which following the fifth circuit reversed our decision in estate of robertson v commissioner supra and finally by the continued v election --an election under this paragraph with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sixth circuit which reversed our decision in estate of spencer v commissioner supra the sixth circuit however applied a rationale somewhat different from that applied by the fifth circuit the tax_court in those opinions held that the surviving_spouse did not have a qualifying_income_interest_for_life because the passage of an income_interest in the property to the surviving_spouse was contingent upon the executor’s qtip_election as to such property and was therefore subject_to the executor's power to appoint the property to someone other than the surviving_spouse accordingly the tax_court concluded that the property did not meet the requirements of sec_2056 that the surviving_spouse did not have a qualifying_income_interest_for_life and that the property therefore was not qtip estate of robertson v commissioner supra estate of clayton v commissioner supra estate of spencer v commissioner supra in estate of clayton v commissioner supra the taxpayer argued that by definition an interest in property is qtip only if the election is made and that once the election is made the surviving_spouse has a qualifying_income_interest_for_life effective as of the date of the decedent's death in response we stated an election by definition is necessary to insure that the property is qualified_terminable_interest_property the essence of sec_2056 however is that a terminable_interest is deductible only if it is an interest in property in which the surviving_spouse has a qualifying_income_interest_for_life if so then an applicable election may be made with respect to such property compare 68_tc_912 whether the surviving_spouse has an income_interest for life in the property is independent of and not dependent upon the requirement that an election be made with respect to that property if the surviving_spouse does not have an income_interest for life in the trust then the election to treat the trust as a qtip_trust is ineffective id pincite in estate of robertson v commissioner supra pincite the taxpayer attempted to distinguish the facts of that case from those of estate of clayton in estate of robertson the taxpayer argued that the executor was required to make the qtip_election and thus did not have the power to appoint the property to anyone other than the surviving_spouse we held to the contrary concluding that the executor had the power to appoint the property to someone other than the surviving_spouse and that estate of clayton was controlling preliminarily this court stated sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and for which an election has been made estate of robertson v commissioner supra pincite emphasis added fn ref omitted item in the above quotation however is an imprecise paraphrase of and not the actual statutory language used in sec_2056 in 98_tc_678 revd 15_f3d_779 8th cir this court addressed sec_2056 the qualifying_income_interest_for_life requirement and did not undertake to construe continued in reversing this court the appellate courts focused upon that language and held that one of the three essential elements in the definition of qtip is that it be property for which an election has been made estate of spencer v commissioner f 3d pincite estate of robertson v commissioner f 3d pincite estate of clayton v commissioner f 2d pincite the opinions of the courts of appeals however diverge in one respect the court_of_appeals for the fifth circuit held that the effect of the qtip_election is retroactive to the instant of the decedent's death estate of clayton v commissioner f 2d pincite the court_of_appeals for the sixth circuit rejected what it characterized as the legal fiction of retroactivity created by the fifth circuit estate of spencer v commissioner f 3d pincite instead the sixth circuit held that the date for determining whether property qualifies for the qtip_election is the date the qtip_election is made id pincite in holding that the relevant date for the determination is the date the qtip_election is made the sixth circuit rejected the commissioner’s argument that 376_us_503 requires a contrary holding the sixth circuit stated jackson is readily distinguishable from this case and not in point in jackson after her husband’s death a widow received a court-ordered temporary continued sec_2056 the election requirement allowance for her support and maintenance payable from his estate the supreme court held that because the widow’s allowance arose from a right under state law which had not vested in her as of her husband’s date of death it could not be included as part of the marital_deduction because it did not meet the definition of any counter-exception to the rule that terminable interests are to be included in the taxable_estate jackson pincite s ct pincite in the instant case the decedent used an estate_planning device unknown when jackson was decided--the qtip counter-exception to the terminable_interest_rule because the jackson court ruled on the proper determination_date for an interest which is not an exception to the terminal interest rule and not subject_to a later election we do not think it is dispositive of this issue estate of spencer v commissioner f 3d pincite petitioner argues that because at the time of his death decedent was a resident of the state of arkansas the eighth circuit would have venue for an appeal of the instant case absent stipulation to the contrary accordingly petitioner contends that pursuant to 54_tc_742 affd 445_f2d_985 10th cir the eighth circuit’s decision in estate of robertson v commissioner supra is controlling and that we should therefore hold for petitioner respondent argues that because at the time of filing the petition in the instant case the individual co-executor of decedent's_estate was a resident of the state of wisconsin and the corporate co-executor had its principal_place_of_business in that state venue for an appeal of the instant case would lie to the court_of_appeals for the seventh circuit which has not addressed the qtip issue presented in the instant case and consequently that the tax_court is not bound under the golsen_rule the golsen_rule requires a conflict between this court and the court having venue over an appeal of the case sub judice because we decide in the instant case to accede to the decisions of the courts of appeals that have reversed our decisions on the issue before us no such conflict exists and therefore it is unnecessary to address the parties’ arguments concerning the proper venue for an appeal of the instant case we also find it unnecessary at this point to winnow out the differences in our analyses in our prior cases and those of the courts of appeals that have reversed us finally we see no reason in the instant case to adopt either the rationale of the fifth and eighth circuits on the one hand or of the sixth circuit on the other as in either case the result is the same the marital_deduction is allowed suffice it to say that in light of the reversals of this court’s decisions by three different circuits we now decide that we will accede to the result in those appellate decisions and will no longer disallow the marital_deduction for interests that are contingent upon the executor’s election under sec_2056 where the election is actually made under facts similar to those in the instant case accordingly we hold that the marital trust property in the instant case qualifies as qtip under sec_2056 one caveat to our holding is in order section b - d estate_tax regs provides that the marital_deduction is not available under the circumstances of the instant case because the regulation is effective for estates of decedents dying after date see sec_20_2056_b_-10 estate_tax regs it is not applicable to the instant case consequently we leave for another day the issue of the validity of that regulation obviously if the regulation were held to be valid there might be a different result for estates of decedents dying after date to reflect the foregoing an appropriate order will be issued reviewed by the court hamblen swift jacobs wright ruwe colvin laro foley and vasquez jj agree with this majority opinion sec_20_2056_b_-7 estate_tax regs provides a sec_5 follows contingent income interests an income_interest granted for a term of years or a life_estate subject_to termination upon the occurrence of a specified event eg remarriage is not a qualifying_income_interest_for_life in addition an income_interest or life_estate that is contingent upon the executor’s election under sec_2056 is not a qualifying_income_interest_for_life regardless of whether the election is actually made chabot j concurring in the result i do not agree with the majority's determination to overrule this court's opinions in 98_tc_678 revd 15_f3d_779 8th cir 97_tc_327 revd 976_f2d_1486 5th cir and estate of spencer v commissioner tcmemo_1992_579 revd 43_f3d_226 6th cir see generally part i qtip issue of judge parker's dissent and judge halpern's dissent however for the reasons set forth in judge gerber's concurrence i would hold that venue for an appeal would be in the court_of_appeals for the eighth circuit under the golsen_rule we would be bound to follow the interpretation of that court_of_appeals see 54_tc_742 affd 445_f2d_985 10th cir because the golsen_rule leads to the same result that the majority reach in the instant case i concur in the result swift j concurring i do not disagree with the decision of the majority to accede to the rulings of the three courts of appeals that have considered this issue in light however of respondent’s self-serving interpretative prospective-only regulation on this issue at sec_20_2056_b_-7 estate_tax regs promulgated in the midst of the rejection of respondent’s position by the courts of appeals for the fifth sixth and eighth circuit sec_1 and in light of the many refund courts that are not bound by our ruling herein nor by the rulings of the above three courts of appeals further litigation of this issue would appear inevitable as an alternative therefore to acceding to the extant rulings of the courts of appeals i would go further and i would reconsider our interpretation of the relevant qtip provisions of sec_2056 as follows having the benefit of the analyses set forth in the above three courts of appeals rulings and the benefit of further reflection that continuing litigation provides i believe that we erred in our prior opinions in 97_tc_327 revd 976_f2d_1486 5th cir 98_tc_678 revd 15_f3d_779 8th cir and estate of spencer v commissioner t c see t d 1994_1_cb_236 promulgated on feb effective with respect to estates of decedents dying after date memo revd 43_f3d_226 6th cir and i would so hold sec_2056 provides three general definitional requirements that must be satisfied in order to qualify property as qtip property arguably the first two namely whether property passed_from_the_decedent and whether the surviving_spouse has a qualifying_income_interest_for_life could be determined on the date of decedent’s death however the third requirement namely whether the qtip_election has been made obviously cannot be determined until the estate_tax_return is filed on that date one can also determine whether the first two requirements have been satisfied it therefore seems logical to me to determine whether all three requirements of sec_2056 have been satisfied on the date the estate_tax_return is filed that is the earliest date on which one could possibly determine whether all three requirements have been satisfied accordingly that date ought to be used to determine whether each of the three requirements has been satisfied in contrast to the technical arguments and hypothetical situations that are being made and raised on this issue i agree with the refreshingly straightforward and commonsense approach of the court_of_appeals for the sixth circuit in estate of spencer v commissioner supra therein the court_of_appeals explained as follows congress deliberately crafted the broad language of sec_2056 an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 emphasis supplied by the court_of_appeals congress did not use the words any existing qualified_terminable_interest_property or any property meeting the above definition as of the date of decedent’s death or any similar limiting language and we are not prepared to read such a limitation into this statute the language any property should be given its ordinary meaning nowhere in the legislative_history of sec_2056 do we find an indication that congress intended a different reading of the statute the words of the statute are plain no property meets the definition of qtip until the proper election is made and no qtip_election can be made until the estate_tax form is filed sec_2056 since no property can be qtip until the election is made the proper date to determine if property satisfies the requirement of sec_2056 is on the date of the election sec_2056 creates a new and different legislative scheme under the election provision no property anywhere can be considered qtip until an election is made by the executor on form_706 which can only be done after the date of death when the commissioner’s interpretation is carried to its logical extent no property could ever satisfy the statutory definition of qtip because the election for the surviving_spouse cannot be made until after the date of decedent’s death this simple fact highlights the major problem with the commissioner’s interpretation of sec_2056 the irs would have us adopt an interpretation that would force property to satisfy every requirement for the qtip counter-exception on the date of decedent’s death except the requirement of election this would effectively reduce the election requirement to a mere formality defeat its apparent purpose and its most reasonable interpretation this decision is in keeping with the overarching purpose of congress to liberalize the requirements surrounding the marital_deduction the amendments to sec_2056 made a number of changes each of which expanded the scope of the marital_deduction in this spirit we think an interpretation favoring the allowance of the deduction is in keeping with congressional intent it recognizes that wills are often drafted long in advance of death and that family situations and the value of assets may change dramatically there is no reason to interpret sec_2056 to require that the will identify qtip property long in advance of death and thereby deny taxpayers the full advantage of the marital_deduction for qtip property the election provision is plain enough and seems purposely worded to avoid this estate_planning problem f 3d pincite in the qtip definitional requirements of sec_2056 because it is the first date on which the claimed qtip property could possibly qualify under sec_2056 the date on which the estate_tax_return is filed is the only directly relevant date if on that date all of the requirements have been satisfied namely the property passed_from_the_decedent the surviving_spouse then has a qualifying_income_interest_for_life and the election has been made on the return the property should be treated see sec_2056 as fully meeting the definitional requirements of sec_2056 based on the above analysis i would overrule our prior opinions in estate of clayton v commissioner supra estate of robertson v commissioner supra and estate of spencer v commissioner supra and i would adopt the analysis set forth in the court_of_appeals for the sixth circuit's opinion in estate of spencer v commissioner supra hamblen and whalen jj agree with this concurring opinion gerber j concurring i agree with the majority’s holding i am compelled however to write separately to address judge parker’s dissenting view that appellate venue depends on the estate’s representative’s residence rather than the domicile of the decedent the identity of the petitioner1 in a case involving an estate is a question of some moment and one that this court has not yet addressed with any particularity the dissenting opinion contains the view that an appeal in this case lies in the estate’s representative’s appellate venue the court_of_appeals for the seventh circuit and therefore we are not bound to follow the holding of the estate’s appellate venue the court_of_appeals for the eighth circuit were it necessary to reach this question of first impression i believe the better view is that the estate is the petitioner and hence under sec_7482 venue for an appeal in this case would be in the place of the estate’s probate and or the sec_7482 prescribes that appellate venue will be in the court_of_appeals for the circuit in which the legal residence of the petitioner is located the dissent’s disagreement with the majority’s rationale could have been expressed without discussing or relying on the effect of venue on any possible appeal due to the majority’s decision to no longer follow our prior position regarding the qtip issue this court would be in agreement with all courts of appeals that have addressed this issue and it would be unnecessary for us to consider whether it would be appropriate to follow the rule_of a particular circuit see 54_tc_742 affd 445_f2d_985 10th cir decedent’s domicile at the time of death the court_of_appeals for the eighth circuit the dissent expresses the belief that the estate’s representative should be considered the petitioner as a matter of habit and practice however this court most often refers to and treats a decedent’s estate as the petitioner in an estate_tax case see eg 104_tc_652 98_tc_678 revd on another issue 15_f3d_779 8th cir belcher v commissioner 83_tc_227 82_tc_509 consequently the fiduciary is commonly referred to as the person by or through whom an estate acts see rule b any claim that may be pursued is not personal to a fiduciary and is intrinsically part of the rights and assets that compose the estate which exists for the benefit of its beneficiaries and creditors in addition by choosing an estate’s representative as the petitioner the dissent would open the way for a profound and deleterious side effect--forum shopping if the estate is treated as the petitioner forum shopping is minimized because a decedent’s domicile is fixed at death it is also significant that the law of the decedent’s domicile governs an estate’ sec_3 the forum-shopping problem would be further exacerbated where an estate is represented by more than one fiduciary whose residences would offer the possibility of an appeal to different courts of appeals probate and provides for the representative’s legal authority and requirements to serve the estate similarly it is the law of the state of the decedent’s domicile that is determinative of whether a fiduciary has capacity to represent the estate in this court rule c patz trust v commissioner 69_tc_497 65_tc_346 it follows that a case dismissed for lack of jurisdiction because of the representative’s incapacity under the domiciliary state law would logically proceed to the court_of_appeals serving the domiciliary state systemically it is more logical to treat the estate as the petitioner notices of deficiency regarding an estate are concerned only with the estate’s tax_liability see 26_tc_490 affd in part and revd in part on another issue 255_f2d_913 4th cir appellate venue should accordingly be determined with reference to the estate and not its fiduciary the dissent compares the circumstances in this court with those in federal tort claims federal diversity jurisdiction and sec_2203 defines the term executor for purposes of the internal_revenue_code and sec_2204 provides for discharge of the fiduciary executor from personal liability if certain prescribed procedures are followed in that connection sec_301_6903-1 proced admin regs requires that a fiduciary provide notice of the fiduciary’s relationship to a district_director the referenced procedural_regulation also indicates that the tax or liability is ordinarily not collectible from the personal estate of the fiduciary but is collectible from the estate of the taxpayer federal tax_refund cases the dissent expresses the belief that the u s courts of appeals for the seventh and eighth circuits would look to these cases and ascertain appellate venue based on the residence of the estate’s representative i respectfully disagree because for venue purposes we are not dealing with refund diversity jurisdiction or tort claims we are not compelled to follow the rationale of refund diversity or federal tort claims cases and significantly the dissent relies on the diversity cases despite congress’ having enacted legislation that effectively overrules them concerning the weight to be afforded to diversity jurisdiction precedent u s c sec_1332 was amended in to ensure that the citizenship of represented parties will be determined according to the citizenship of the represented party--not the fiduciary cong rec congress was concerned with attorneys using out-of-state fiduciarie sec_5 the federal tax_refund case 178_f2d_738 2d cir which is heavily relied on in the dissenting opinion places central focus and substantial reliance on 284_us_183 a case involving federal diversity jurisdiction it is also noted that these cases are about and years old respectively and predate contemporary legislation and thinking on the subject of venue the dissent however does not explain why following those principles would cause a better or more feasible result solely to create diversity of citizenship for access to the federal courts id pincite5 furthermore there are important differences in a court’s focus with respect to questions of appellate venue versus questions of diversity of citizenship in order to qualify for federal jurisdiction for diversity jurisdiction purposes a representative’s citizenship may be determinative of the threshold question of whether a party can have access to federal courts prior to the legislation by acknowledging the representative’s citizenship courts could ensure that a federal forum was available to an estate if the representative’s citizenship was different from that of any other litigant the residence of a fiduciary for purposes of an appeal from this court is not a threshold question that would otherwise be a prerequisite to federal court access the focus of our inquiry involves which court_of_appeals is the most appropriate one to address an estate’s appeal from this court in making this choice we must consider that circuit’s nexus to the subject matter the court’s familiarity with local law of the decedent’s domicile and the general convenience to all parties we are not in a position to dictate which court_of_appeals should review our opinions however in the process of establishing a rule concerning the identity of the petitioner in our court and interpreting the appellate venue statute we should consider the potential procedural effect on the litigation process concerning refund jurisdiction u s c sec_1346 and sec_1402 fix trial_court venue where the plaintiff resides that also would fix venue for purposes of an appeal in a refund proceeding in this court sec_7482 provides that it is the petitioner’s residence which governs appellate venue the term plaintiff has been defined in refund case law to equate to the executor in a case involving an estate except for litigation cost_recovery cases the term petitioner has not been defined by this court in the context of a case involving an estate unless only by way of analogy see discussion infra the cases cited in the dissent to support the executor’s designation as plaintiff in a refund proceeding treat the executor as the party in interest or in one case the responsible_party although there are limited circumstances where the estate’s representative may be held personally liable the assets of an estate are the primary source for satisfaction of the estate’s tax_liability admittedly an executor must represent the interests of the estate but that alone or in conjunction with the possibility that the executor may become personally liable does not provide a persuasive reason to designate the executor as the petitioner in this court even if the rationale of the refund cases cited by the dissent was soundly based i find it no more persuasive than the reasons already expressed herein for the estate rather than the executor to be recognized as the petitioner finally the dissent’s approach conflicts with our cases involving litigation costs in 99_tc_335 we held that an estate is a party eligible to be awarded litigation costs in doing so we expressly recognized that common sense compels a finding that an estate is a 'party ' it is an entity which can be taxed which can earn income which is taxed which can sue and which can be sued in any event the real party in interest here is the estate which by way of its personal representative is challenging the tax levied against it id quoting 723_fsupp_163 w d mo emphasis added the u s court_of_appeals for the seventh circuit recently adhered to this concept in 44_f3d_464 7th cir in holding that an estate is a party eligible to recover attorney's_fees the court stated notably the equal_access_to_justice_act does not list estates among the parties eligible to recover litigation costs however seeing no reason to treat estates differently from individuals the tax_court the court of claims and at least two district courts have concluded that estates should be permitted to recover their costs despite statutory omission id pincite citing estate of hubberd v commissioner supra pincite emphasis added in the setting of a case in the u s tax_court the estate and the decedent are the focus of the proceeding in that regard it is likely that courts of appeals would treat the court_of_appeals for the eighth circuit as the proper appellate venue under sec_7482 jacobs parr colvin foley and vasquez jj agree with this concurring opinion beghe j concurring my first reaction to the case at hand was that this court's prior views as expressed in our opinions in 98_tc_678 revd 15_f3d_779 8th cir 97_tc_327 revd 976_f2d_1486 5th cir and 43_f3d_226 6th cir have the better of the arguments on the literal interpretation of the statutory language i also had and continue to have reservations about the views expressed by three courts of appeals whose adoption would require us to invalidate sec_20_2056_b_-7 estate_tax regs effective for estates of decedents dying after date cf 103_tc_10 n beghe j dissenting on reflection i think i see a principled justification for changing my position on the merits as explained in my dissent in estate of shelfer qtip is an exception to an exception that deserves a liberal construction t c pincite this is particularly so in the clayton robertson and spencer situation as in the case at hand because there is no loophole although i agree with judge parker that executors don't need the post mortem planning flexibility to choose who actually gets the property dissenting op p i don't think that should be our concern the qtip_election mechanism assures that the property will be included in the estate of one spouse or the other another question raised by the case at hand is whether in the light of 104_tc_384 we should have stuck to our guns in the face of reversal by three courts of appeals one difference between the case at hand and central is that in central the courts of appeals upheld a regulation that we had held invalid here the final_regulation which judge parker would uphold dissenting op p 48--a question properly left open by the majority opinion--was published just before estate of robertson was reversed thus the reversals in estate of robertson and estate of spencer were in the face of 467_us_837 the court_of_appeals for the sixth circuit in estate of spencer v commissioner f 3d pincite tried to defuse the chevron argument by citing ins v cardoza-fonseca 480_us_421 for the proposition that the commissioner' sec_1see covey estate gift and income taxation--1993 developments u miami 28th inst on est plan par id --1994 developments par covey has warned will drafters of the danger of relying on the court_of_appeals for the fifth circuit's approach in 976_f2d_1486 5th cir revg 97_tc_327 the warning still seems to be sound particularly in view of the position taken in sec_20_2056_b_-7 estate_tax regs position is entitled to less deference because she has changed her position see priv ltr rul date the courts have been inconsistent on this point see eg 40_f3d_224 7th cir citing 440_us_472 for an expression of the contrary view where i come out on all this is that the policy underlying the qtip rules supports petitioner's position in the case at hand there are reasonable interpretations of sec_2056 and ii that support petitioner's position and the qtip rules deserve a liberal interpretation that will uphold that position we properly leave to another day whether to uphold the commissioner's regulation to the contrary sec_20_2056_b_-7 estate_tax regs when we face that question we should find it a much closer question under chevron 2the use of private letter rulings in this fashion erodes the statutory prohibition of sec_6110 on the use or citation of private rulings as precedent i'm concerned that such use will have a stultifying effect on the private rulings process 3the infrequency with which the supreme court has cited ins v cardoza-fonseca 480_us_421 in recent years especially for the changed-position doctrine where the court seems more likely to disregard it see stutson v united_states u s 116_sct_600 lawrence v chater u s 116_sct_604 cf thomas jefferson univ v shalala u s 114_sct_2381 508_us_402 113_sct_2151 would seem to indicate that cardoza-fonseca is moribund except perhaps in the immigration area that gave birth to it see 72_f3d_571 8th cir zhang v slattery 55_f3d_732 2d cir than the court_of_appeals for the fifth circuit's opinion in clayton might lead one to believe 4the courts of appeals--for the fifth circuit in estate of clayton supra before the release of the final_regulation and the eighth circuit in 15_f3d_779 8th cir revg 98_tc_678 after its release --found the commissioner's position to be in violation of the plain language of the statute acceptance of this view would derail the inquiry in 467_us_837 from getting to the second step that requires deference to the commissioner's view it's at this point that i part company from the position stated so categorically by the court_of_appeals for the fifth circuit the contrariety of judicial views on this subject shows that reasonable people can disagree over what the appropriate result should be and whether it turns on the interpretation to be given to one or the other prong of sec_2056 and ii or on the policy argument parker j dissenting i think this court was correct in its interpretation of sec_2056 and correctly held that the surviving_spouse does not have a qualifying_income_interest_for_life where passage of such income_interest in the property to the surviving_spouse is contingent upon the executor's making the qtip_election as to such property and therefore subject_to the executor's power to appoint the property to someone other than the surviving_spouse thus such property is not qualified_terminable_interest_property even though the executor ultimately makes the qtip_election accordingly i think this court should continue to follow its opinions in 97_tc_327 revd 976_f2d_1486 5th cir 98_tc_678 revd 15_f3d_779 8th cir and estate of spencer v commissioner tcmemo_1992_579 revd 43_f3d_226 6th cir however i agree with petitioner that if an appeal in this case would lie to the u s court_of_appeals for the eighth circuit this court would be bound under the golsen_rule to follow the opinion of the eighth circuit in estate of robertson v commissioner supra 54_tc_742 affd 445_f2d_985 10th cir for that reason i think this court must address the venue issue and under this court's special venue statute i would conclude that any appeal in this case would lie to the u s court_of_appeals for the seventh circuit which has not yet spoken on this particular qtip issue i qtip issue sec_2056 provides that for purposes of the marital_deduction in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse thus for qualified_terminable_interest_property the decedent's_estate may deduct as a marital_deduction the value of the entire property not just the surviving spouse's qualifying_income_interest_for_life in that property sec_2056 defines qualified_terminable_interest_property sec_2056 sets out the three general requirements--that it be property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies sec_2056 then defines qualifying_income_interest_for_life sec_2056 iv and v sets out other definitions or requirements of qualified_terminable_interest_property i agree that all of sec_2056 defines qualified_terminable_interest_property and must be read as a whole this court in its clayton-robertson-spencer opinions concluded and i continue to think properly so that the election provision of sec_2056 while a critical part of the definition of qualified_terminable_interest_property is not part of the definition of qualifying_income_interest_for_life in sec_2056 if congress had intended the election by the executor to cure all other defects i think it would have said so while an election is necessary for qtip i think the election can only be made as to property in which the surviving_spouse otherwise possesses a qualifying_income_interest_for_life the executor can elect whether or not the property in which the surviving_spouse has a qualifying_income_interest_for_life is going to be taxable in the decedent's_estate no qtip_election or deducted from his estate and later taxed in the surviving spouse's estate qtip_election an election under this paragraph cannot apply unless the property is otherwise qualifying namely property passing from the decedent and property in which the surviving_spouse has a qualifying_income_interest_for_life sec_2056 defines the term qualifying_income_interest_for_life as follows ii qualifying_income_interest_for_life --the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse subclause ii shall not apply to a power exercisable only at or after the death of the surviving_spouse to the extent provided in regulations an annuity shall be treated in a manner similar to an income_interest in property regardless of whether the property from which the annuity is payable can be separately identified we concluded in estate of clayton v commissioner supra that when the surviving spouse's income_interest in the property is contingent upon the executor's making a qtip_election the executor possesses the ability to control and to direct the assets to someone other than the surviving_spouse we held that the executor's ability to control and direct the assets was tantamount to a power to appoint the property to someone other than the surviving_spouse the statute expressly provides that no person can have the power to appoint the property to anyone other than the surviving_spouse sec_2056 the only exception to that prohibition is that it shall not apply to a power exercisable only at or after the death of the surviving_spouse sec_2056 flush language congress did not include within that exception a power exercisable by the executor or a power exercisable prior to the executor's making the election on the estate_tax_return i see no distinction between the situation in which the executor is given such power during the period prior to the filing of the estate_tax_return and the situation in which an individual who is not the executor is given such power during that period the testator's coupling the power with the executor's making of the qtip_election does not diminish the power the court_of_appeals for the fifth circuit attempts to circumvent the prohibition against the executor's having such a power during the period prior to making the election by applying a relation-back legal fiction the fifth circuit stated although the effect of the election is tested as of the instant of the testator's death the definitional eligibility of the separate terminable_interest under examination is tested as though qtip_election had already been made estate of clayton v commissioner f 2d pincite the question is not when those determinations are made or when those acts are performed but whether their effects relate back ab initio to the moment of death id pincite l ike other estate_tax elections and other exceptions to the terminable_interest rules the effect of the qtip_election is retroactive to the instant of death irrespective of when it is actually made id pincite thus the fifth circuit ignores the power_of_appointment vested in the executor during the period from the date of the decedent's death to the date of making of the election by creating a relation-back legal fiction the court_of_appeals for the fifth circuit likened the qtip_election to a qualified_disclaimer by the surviving_spouse and stated for example a qualified_disclaimer by the surviving_spouse has precisely the effect of the qtip_election here both are volitional acts both can be made only after the death of the testator both relate back ab initio to the date of death of the testator and both have the effect of causing estate property which would otherwise pass to the surviving_spouse to pass instead directly to or for the benefit of other parties id pincite however the point there and in the present case is that absent the executor's election the property is not estate property which would otherwise pass to the surviving_spouse in the case of qualified disclaimers moreover sec_2518 specifically provides that if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person thus the statute specifically mandates the relation-back effect of a qualified_disclaimer there is no such statutory provision applicable to an executor's power to appoint property away from the surviving_spouse coupled with the power to make a qtip_election furthermore sec_2056 and flush language specifically precludes applying this relation-back fiction to the power to appoint the property to someone other than the surviving_spouse by specifically prohibiting anyone from having such a power at any time prior to the death of the surviving_spouse i think the court_of_appeals for the fifth circuit's judicially created exception is contrary to the express language of the statute the only means of ignoring an executor's power to appoint the property to someone other than the surviving_spouse exercisable by the executor's not making the qtip_election would be to adopt the test applied by the court_of_appeals for the sixth circuit in 43_f3d_226 6th cir revg tcmemo_1992_579 that the date for determining whether property qualifies is the date the qtip_election is made however the holding of the court_of_appeals for the sixth circuit if pursued to its logical conclusion would prohibit qtip treatment for any qualifying_income interest granted to a surviving_spouse if the surviving_spouse dies prior to the executor's making the qtip_election in such a situation if the date for determining whether property qualifies as qtip is the date the election is made then the executor of the first spouse to die cannot make the election to treat any property interest as qtip this is because at the time the executor makes the election the surviving_spouse has died and no longer has any interest in the property the property has passed to the remainder_interest in that situation at the time the executor makes the election the surviving_spouse does not have a qualifying_income_interest_for_life and the second essential element for qtip treatment cannot be met in such situation the spouses could lose the benefit of the surviving spouse's unified_credit i do not think that the date of making the election i sec_1 for example assume husband is the first to die and leaves wife a qualifying_income interest in his entire estate which estate is valued at dollar_figure million assume further that wife dies continued the proper date for determining whether the surviving_spouse has a qualifying_income_interest_for_life in the property i agree that the election under sec_2056 like any other election that an executor makes under the estate_tax provisions must be made after the date of death of the decedent however i think the election can be made only as to an otherwise qualifying_income interest in the property and that the election itself cannot qualify otherwise nonqualifying property the definition of an interest in property in sec_2056 the definition of a specific_portion of property in sec_2056 and the phrase any property in the definition of an election in sec_2056 do not change that result whatever the nature of the property whatever the interest in the property or whatever the specific_portion of the property the statute requires the surviving_spouse to have a qualifying_income_interest_for_life in that property continued months after husband and her income_interest in husband's estate is the only property in which she has any interest if the executor of husband's estate files the estate_tax_return before wife dies and elects on the return to treat one-half of the property as qtip husband's estate will get a marital_deduction for dollar_figure leaving dollar_figure in his estate wife's estate will include the dollar_figure qtip property neither estate will be subject_to tax sheltered by husband's and wife's respective unified_credit if on the other hand husband's executor does not file the estate_tax_return until after wife's death no qtip_election may be made dollar_figure of husband's estate is taxable and wife's unified_credit is wasted the term property to which an election under this paragraph applies under sec_2056 means something different from property for which an election has been made i think the term refers to property that meets the two preceding requirements namely property which passes from the decedent sec_2056 and property in which the surviving_spouse has a qualifying_income_interest_for_life sec_2056 i think the surviving_spouse must first have a qualifying_income_interest_for_life in the property before the executor can make the qtip_election as to all or any part of that property the court_of_appeals for the fifth circuit held that the requirement that the property be an interest to which an election under this paragraph applies is satisfied if the property being tested for eligibility is the same property to which the election made by the executor applies estate of clayton v commissioner f 2d pincite in reversing this court however the fifth circuit stated the tax_court insist s that the property here under examination is the entire residue of testator's estate being the maximum amount of property and interests in property with which the marital trust could be funded were a total qtip_election to be made id with all due respect to the court_of_appeals for the fifth circuit i think that statement mischaracterizes the focus of this court contrary to such characterization this court applies the standard espoused by the fifth circuit the property being tested for qtip eligibility is the same property to which the election made by the executor applies during the period from the testator's death to the time of making the election the executor possessed the power to appoint the property for which the election was made to someone other than the surviving_spouse the fact that the executor made the election and thus did not in fact appoint the property to someone other than the surviving_spouse does not negate the fact that prior to making the election the executor had the power to appoint the property to someone other than the surviving_spouse the court_of_appeals for the fifth circuit also focused on this court's language that the executor has the power to direct the assets of trust b marital trust to trust a children's trust the fifth circuit stated first the qtip_election cannot vest the executor with control_over trust assets before they become trust assets the undivided interests in the property for which the election is made are estate assets but they do not become trust assets until the trust is funded even though the economic_effect of funding is retroactive to the instant of death assets used to fund each testamentary_trust get there by virtue of the provisions of the will and the administration of the estate 976_f2d_1486 5th cir revg 97_tc_327 i agree that the assets of the estate are the proper focus of the determination it is those assets however over which the executor had the prohibited power with all due respect to the court_of_appeals for the fifth circuit i do not think that this court's estate of clayton opinion turned on the fact that the executor made a partial election as opposed to a full election this court's opinions in estate of robertson and estate of spencer and indeed the present case involve a full election nor can policy concerns about eliminating the need for testators to risk predicting the future and providing flexibility and opportunity for post mortem estate_planning provide a principled basis for disregarding the language actually used by congress in sec_2056 i do not think that by requiring the executor to make the election for qtip treatment congress intended to permit such expansive post mortem estate_planning congress intended that the executor have the ability to determine whether property in which the testator grants the surviving_spouse a qualifying_income_interest_for_life should be taxed in the estate of the first to die or to the extent not consumed or earlier disposed of by the surviving_spouse in the estate of the surviving_spouse additionally congress provided for a partial election in order to permit the executor to elect to have a portion of such otherwise qualifying property taxed in the estate of each spouse in the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 congress had already liberalized the marital_deduction provisions allowing an unlimited estate_tax_marital_deduction and an unlimited gift_tax_marital_deduction the qtip provisions for estate_tax sec_2056 and the qtip provisions for gift_tax sec_2523 were designed to permit a decedent or donor spouse to make a lifetime_gift or a testamentary bequest to his spouse of an income_interest for life in property but still control the disposition of that property at the death of the surviving_spouse or donee spouse congress did not intend to vest the executor with the power to determine the disposition of the decedent's property ie whether the surviving_spouse would ultimately receive a qualifying_income_interest_for_life in the property or whether some other heir or heirs would receive that interest to the contrary the legislative_history makes clear that tax consequences should not control an individual's disposition of property h rept pincite 1981_2_cb_352 in summary i think this court was right in its analysis of the qtip provisions in its clayton-robertson-spencer opinions the court_of_appeals opinions are inconsistent as to when the surviving spouse's qualifying_income_interest_for_life in property is to be determined and whether the surviving_spouse must have a qualifying_income_interest_for_life in property separate and apart from and independent of the fact that the executor ultimately makes a qtip_election for these reasons i think this court should not in the majority's words accede to the decisions of the courts of appeals that have reversed our decisions on the issue before us majority op p this court should not so accede particularly without any analysis of those circuit decisions and without some explanation as to why we are departing from our prior decisions although this court is only a trial_court it is a trial_court with national jurisdiction the tax bar the internal_revenue_service and the taxpayers particularly those residing in the other nine circuits to which tax_court decisions can be appealed are entitled to a reasoned principled explanation of our change_of position the majority not only declines to address the differences in our analyses in our prior cases and those of the courts of appeals that have reversed us but throws out a hint that the result might be different under the recently published regulations which are effective for the estates of decedents dying after date sec_20_2056_b_-7 estate_tax regs this court's prior decisions are consistent with and support the validity of those regulations ii venue issue this is an appropriate case in which to continue to follow our prior opinions since under the tax court's special venue statute any appeal would lie to the u s court_of_appeals for the seventh circuit which has not yet addressed this particular qtip issue although the reviewing court will undoubtedly make its own determination i think it is appropriate for this court to address the issue of venue 72_tc_1055 revd and remanded on another issue 639_f2d_805 d c cir this venue issue arises under a specific internal_revenue_code provision applicable only to the tax_court and appears to be an issue of first impression sec_7482 provides with respect to review of decisions of the tax_court sec_7482 venue -- in general --except as otherwise provided in paragraphs and such decisions may be reviewed by the united_states court_of_appeals for the circuit in which is located-- a in the case of a petitioner seeking redetermination of tax_liability other than a corporation the legal residence of the petitioner b in the case of a corporation seeking redetermination of tax_liability the principal_place_of_business or principal office or agency of the corporation or if it has no principal_place_of_business or principal office or agency in any judicial circuit then the office to which was made the return of the tax in respect of which the liability arises c in the case of a person seeking a declaratory decision under sec_7476 the principal_place_of_business or principal office or agency of the employer d in the case of an organization seeking a declaratory decision under sec_7428 the principal office or agency of the organization or e in the case of a petition under sec_6226 or a the principal_place_of_business of the partnership if for any reason no subparagraph of the preceding sentence applies then such decisions may be reviewed by the court of see also peat oil gas associates v commissioner tcmemo_1993_130 appeal dismissed without published opinion for improper venue 12_f3d_214 6th cir appeals for the district of columbia for purposes of this paragraph the legal residence principal_place_of_business or principal office or agency referred to herein shall be determined as of the time the petition seeking redetermination of tax_liability was filed with the tax_court or as of the time the petition seeking a declaratory decision under sec_7428 or sec_7476 or the petition under sec_6226 or a was filed with the tax_court sec_7482 and b is the relevant provision for this venue inquiry in estate_tax cases in the tax_court sometimes the estate is referred to as the petitioner and sometimes the executor is referred to as the petitioner however this court has never squarely addressed whether the estate or the executor is the petitioner or the real party in interest or stated another way whether the residence or principal_place_of_business of the executor at the time the petition is filed or the residence of the decedent at the time of his death is determinative for purposes of venue under sec_7482 that issue does not turn upon how a case is captioned in this court cf estate of that sec_7482 uses the term petitioner rather than taxpayer is not particularly relevant to our inquiry various provisions of the internal_revenue_code refer to the taxpayer whether in the context of deficiency cases in the tax_court sec 6212--notice of deficiency sec 6213--restrictions applicable to deficiencies petition to tax_court or in the context of tax_refund cases in the u s district courts sec 7422--civil actions for refund however when it comes to venue provisions sec_7482 uses the term petitioner for the party filing a deficiency case in the tax_court and u s c sec_1402 uses the term plaintiff for the party filing a tax_refund suit rule a provides that the name of an estate_or_trust or other person for whom a fiduciary acts shall precede the fiduciary's name and title as for example 'estate of mary doe continued 68_f2d_759 d c cir that issue does not turn upon how the capacity of fiduciaries or other representatives to litigate in this court is to be determined no issue has been raised in this court as to the capacity of richard e clack and the marshall isley trust co to litigate in this court their capacity to litigate in this court is to be determined and presumably has been determined under arkansas law in any event their capacity to litigate in the tax_court does not mean that the state that appointed them determines the proper venue for any appeal from a decision of this court see continued deceased richard roe executor ' rule c provides that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person's authority is derived the probate_court of benton county arkansas issued letters testamentary to richard e clack and the marshall isley trust co authorizing them to act as coexecutors of decedent's_estate that mr clack is a resident of wisconsin and that the trust company has its principal_place_of_business in wisconsin did not disqualify them to be authorized to act as coexecutors of dececent's estate and hence authorized to represent decedent's_estate and litigate in this court under arkansas law a nonresident natural_person is authorized to act as executor so long as an in-state agent is appointed for service of process ark code ann secs a b michie under arkansas law a foreign_corporation is not disqualified to act as a fiduciary so long as its home jurisdiction here wisconsin grants authorization to arkansas companies to act in a similar capacity ark code ann secs a b michie ark code ann sec michie wisconsin law essentially tracks that of arkansas in this regard wis stat ann sec_856 dollar_figure west sec_223 west supp 284_us_183 venue in federal diversity case 202_fsupp_811 s d n y venue under federal tort claims act these venue cases suggest that the personal_residence of an executor or administrator is controlling and that the residence of the decedent at the time of his death and the place of appointment of the executor or administrator are immaterial petitioner does not dispute that the legal residences of the coexecutors determine the proper venue for an appeal in this case rather petitioner argues that because decedent was domiciled in arkansas at the time of his death the coexecutors should be deemed to reside in arkansas petitioner suggests that the standard applied for establishing diversity jurisdiction of federal courts under u s c sec_1332 and removal under u s c sec_1441 should apply for purposes of determining venue under sec_7482 petitioner argues that in the related field of diversity jurisdiction courts have demonstrated a willingness to look behind the individual residence of the executor when determining the citizenship of parties the judicial improvements and access to justice act of publaw_100_702 sec a 102_stat_4646 added u s c sec_1332 which provides c for the purposes of this section and sec_1441 of this title-- the legal_representative of the estate of a decedent shall be deemed to be a citizen only of the same state as the decedent and the legal_representative of an infant or incompetent shall be deemed to be a citizen only of the same state as the infant or incompetent as acknowledged by petitioner u s c sec_1332 by its express terms applies only to that section and to u s c sec_1441 this provision does not mention the tax court's venue statute which had been in the law for years at that time i think that this provision overrules neither the cases on which i rely nor this court's specific venue statute proper venue in a federal tax case is a question of federal_law and is to be determined by examining the federal venue provisions any relevant legislative_history and any case law construing them i have not found any case construing sec_7482 accordingly i look to the various predecessor venue statutes for this court leading up to the present sec_7482 the reasons for adoption of sec_7482 and any cases construing similar provisions in federal tax_refund cases the board_of_tax_appeals the predecessor of this court was established in revenue act of ch sec 43_stat_253 two years later the law was expanded to provide appellate review by a circuit_court of appeals or the court_of_appeals for the district of columbia revenue act of ch sec_1001 44_stat_9 venue for such appeals was set forth in sec_1002 of the revenue act of sec_1002 of the act provided review for an individual by the circuit whereof he is an inhabitant sec_1002 of the act provided review for a person other than an individual by the circuit in which is located the office of the collector where the tax_return was filed the term person other than an individual was defined to include an estate see 63_f2d_231 2d cir dismissing appeal from 26_bta_9 because of the definition of person other than an individual to include an estate and confusion as to where returns were to be filed the cases construing sec_1002 of the revenue act of are not on point or particularly helpful in the present inquiry see estate of 68_f2d_759 d c cir ayer v commissioner supra 54_f2d_537 2d cir affg 18_bta_674 53_f2d_428 7th cir affg 20_bta_138 in the venue provision for the board_of_tax_appeals was changed to make venue depend entirely upon where the tax_return was filed section of the revenue act of ch 48_stat_680 amended sec_1002 of the revenue act of to read as follows the estate income_tax return was filed with the office of the collector for the district where the fiduciary resided the estate_tax_return was filed in the office of the collector for the district where the decedent resided at the time of his death revenue act of ch secs b 43_stat_253 a except as provided in subdivision b such decision may be reviewed by the circuit_court of appeals for the circuit in which is located the collector's office to which was made the return of the tax in respect of which the liability arises or if no return was made then by the court_of_appeals of the district of columbia b notwithstanding the provisions of subsection a such decision may be reviewed by any circuit_court of appeals or the court_of_appeals of the district of columbia which may be designated by the commissioner and the taxpayer by stipulation in writing that version of the venue statute making venue absent a stipulation to the contrary depend entirely upon where the tax_return was filed became section b of the internal_revenue_code and then substantially unchanged became sec_7482 of the internal_revenue_code in the meantime the board_of_tax_appeals became the tax_court of the united_states and then the united_states tax_court that provision remained the venue statute for appeal from tax_court decisions until the current version of sec_7482 was enacted in in connection with the internal revenue service's then conversion from manual to automatic data processing of tax returns the act of date provided for tax returns to be filed with internal_revenue_service centers rather than with the offices of the collectors the act abolished all tax_refund suits against collectors retaining only tax_refund suits against the united_states in u s district courts or in the u s court of claims later claims_court and now court of federal claims the act made significant changes in the tax court's venue statute publaw_89_713 80_stat_1107 as amended in to its current form sec_7482 was part of a change in venue for both criminal tax and tax_court cases the general purpose of the change was to better disperse the appeals among the various circuits and to model venue for tax_court appeals after the provision of existing law prescribing venue for tax_refund suits in the u s district courts s rept 89th cong 2d sess 1966_2_cb_803 so what is the proper venue for tax_refund suits after which the tax court's venue statute is modeled sec_1346 of title places original jurisdiction in the u s district courts or the u s court of federal claims for any suit against the united_states for refund of federal taxes sec_1402 of title provides that proper venue for such a suit is only in the judicial district in which the individual plaintiff residesdollar_figure sec_1402 of title provides that venue u s c sec_1346 provides a the district courts shall have original jurisdiction concurrent with the united_states court of federal claims of any civil_action against the united_states for the recovery_of any internal-revenue tax alleged to have been erroneously or illegally assessed or collected or any penalty claimed to have been excessive or in any manner wrongfully collected under the internal-revenue laws u s c sec_1402 provides a any civil_action in a district_court against the united_states under subsection a of sec_1346 of this title may be prosecuted only except as provided in paragraph in continued for a corporate plaintiff is the judicial district in which is located its principal_place_of_business or principal office or agency in the present case the individual executor resides in wisconsin and the corporate executor has its principal_place_of_business in wisconsin suits for refund of federal taxes may be brought only against the united_states and if the plaintiff is an individual venue is proper only in the judicial district where that individual resides 549_f2d_93 8th cir 449_f2d_1291 8th cir 539_fsupp_404 s d cal and if the plaintiff is an individual the venue may not be transferred to another judicial district even though the events continued the judicial district where the plaintiff resides in the case of a civil_action by a corporation under paragraph of subsection a of sec_1346 in the judicial district in which is located the principal_place_of_business or principal office or agency of the corporation or if it has no principal_place_of_business or principal office or agency in any judicial district a in the judicial district in which is located the office to which was made the return of the tax in respect of which the claim is made or b if no return was made in the judicial district in which lies the district of columbia notwithstanding the foregoing provisions of this paragraph a district_court for the convenience of the parties and witnesses in the interest of justice may transfer any such action to any other district or division we note that the transfer provision of the last sentence of u s c sec_1402 applies only to corporations 549_f2d_93 8th cir occurred in another state and even though most of the records are in the other state caleshu v wangelin supra pincite and n for a refund of federal_estate_taxes the executor is the proper person to bring the refund_suit 511_f2d_661 5th cir the court_of_appeals for the fifth circuit pointed out that the executor actually paid the estate_tax sec_2002 and was the proper plaintiff-taxpayer for purposes of the refund_suit similarly the proper venue for a suit brought by an executor for refund of estate_taxes is the judicial district where the executor resides 178_f2d_738 2d cir in the kruskal case the executors of the estate were residents of new york at the time of the decedent's death he was a resident of connecticut the letters testamentary were issued to the executors by the probate_court for the district of roxbury connecticut the district of last residence of the decedent without obtaining ancillary letters in new york the executors sued in the u s district_court for the southern district of new york to recover the federal estate_tax they had paid the government moved to dismiss on the ground that venue would be only in the district_court for connecticut and on the further ground that capacity to sue under rule b of the federal rule_of civil procedure depended on new york law and that new york law did not permit foreign executors to sue in the courts of new york in a representative capacity the district_court for the southern district of new york did not address the first ground but granted the motion on the basis of the executors' lack of capacity to sue under new york law the court_of_appeals for the second circuit reversed the lower court upholding venue in new york and disagreeing with the argument as to the lack of ancillary letters as to the lack of ancillary letters in new york the court_of_appeals for the second circuit held that the claim of the executors is technically in their own right for it is to recover monies which they paid and to right an error which they under governmental compulsion committed wherever the transaction giving rise to a right of recovery occurs after the death of a testator suit to enforce the right must be brought by the executors as individuals rather than as representatives kruskal v united_states f 2d pincite the court_of_appeals for the second circuit also concluded that proper venue was in the southern district of new york where the executors resided citing u s c sec_1402 that refund suits may be prosecuted only in the judicial district where the plaintiff resides the court stated since there is nothing to suggest departure from the usual rule that residence of the individual plaintiffs rather than the situs of their estate controls questions of federal jurisdiction 284_us_183 331_us_486 we think the plaintiffs have chosen the correct venue for their action id pincite in summary i have found few cases addressing venue for tax_refund suits and none addressing venue for appeal of a tax_court decision in an estate_tax case however the above review of the venue statute its legislative_history and cases involving tax_refund suits leads me to the conclusion that the residence of the executor or the principal_place_of_business in the case of a corporate executor is controlling under sec_7482 i conclude that an appeal in this case would properly lie to the court_of_appeals for the seventh circuit therefore i think this court is not bound by the golsen_rule to follow the opinion of the court_of_appeals for the eighth circuit in estate of robertson v commissioner supra on the qtip issue in this case cohen j agrees with this dissent halpern j dissenting i cannot join the majority’s opinion for the following reasons i our obligation as a court of national jurisdiction is to decide this case as we think is right three strikes and you’re out is that the new rule according to the majority suffice it to say that in light of the reversals of this court’s decisions by three different circuits we now decide that we will accede to the result in those appellate decisions majority op p finding it unnecessary to winnow out the differences in our analyses in our prior cases and those of the courts of appeals that have reversed us id and seeing no reason in the instant case to adopt either the rationale of the fifth and eighth circuits on the one hand or of the sixth circuit on the other id and with no further analysis than that the majority overrules a result that we reached on three separate occasions and which by virtue of our role as a trial_court of national jurisdiction governed us in cases appealable to out of the courts of appeals a judge is supposed to reach his or her opinion by a process of reasoned elaboration striving to reach what he or she thinks is the right result because we are a court of national jurisdiction we face unique problems in dealing with the opinions of the various courts of appeals in central pa sav hart sacks the legal process basic problems in the making and application of law in particular schauer opinions as rules u chi l rev association v commissioner 104_tc_384 halpern j dissenting i described how we have resolved those problems we are a court of national jurisdiction with expertise in the area of federal taxes since appeals from this court lie to each of the courts of appeals we face unique problems in dealing with the opinions of circuit courts see eg 27_tc_713 revd 258_f2d_562 9th cir 54_tc_742 affd 445_f2d_985 10th cir 99_tc_490 we have since lawrence backed off from the position taken therein that while certainly we should seriously consider the reasoning of a court_of_appeals that had reversed one of our decisions we ought not to follow the court of appeals’ decision if we believe it to be incorrect if still of the opinion that its original result was right a court of national jurisdiction to avoid confusion should follow its own honest beliefs until the supreme court decides the point the tax_court early concluded that it should decide all cases as it thought right lawrence v commissioner supra pincite fn refs omitted we have backed off to the extent that in golsen v commissioner supra we created a narrow exception to the lawrence doctrine where a reversal would appear inevitable due to the clearly established position of the court_of_appeals to which an appeal would lie our obligation as a national court does not require a futile and wasteful insistence on our view 54_tc_742 accordingly in that narrow circumstance although we still think the result wrong we will follow that court_of_appeals compare golsen v commissioner supra golsen doctrine established with lardas v commissioner supra golsen doctrine inapplicable the majority finds the golsen doctrine inapplicable majority op p nevertheless today we overrule three of our prior decisions with the only apparent justification being that three courts of appeals disagree with us are we persuaded by the reasoning of one or more of those courts of appeals or have we today adopted a new exception to the lawrence doctrine that when we have been overruled three times we will throw in the towel because we are a trial_court of national jurisdiction we enjoy an autonomy not enjoyed generally by federal trial courts because i am jealous of that autonomy i would be slow to give it up as set forth in the next section of this opinion i think that we reached the right conclusion in 97_tc_327 revd 976_f2d_1486 5th cir 98_tc_678 revd 15_f3d_779 8th cir and estate of spencer v commissioner tcmemo_1992_579 revd 43_f3d_226 6th cir i would follow those decisions ii qualified_terminable_interest_property a introduction-- sec_2056 is unambiguous we must determine whether the property passing from the decedent to the marital trust is qualified terminal interest property as that term is used in sec_2056 if it is not then such property does not qualify for the marital_deduction provided for in sec_2056 the distinguishing feature of the decedent’s bequest to the marital trust is that it is conditional on the decedent’s personal representative’s electing to have sec_2056 apply if no election is made the marital trust receives nothing if an election is made but it is with respect to less than all of the property eligible to pass to the marital trust then only such lesser portion passes to the marital trust property eligible to pass to the marital trust but with respect to which no election is made remains in the residue of the estate and funds the family_trust because the decedent’s wife has no exclusive right for life to any portion of the income of the family_trust she does not have a qualified income_interest for life in that trust sec_2056 thus property passing to the family_trust cannot qualify as qualified_terminable_interest_property under sec_2056 the authority vested by the decedent in his personal representative to elect whether to have sec_2056 apply determines more than simply the tax consequences of a predetermined bequest as between two classes of possible trust beneficiaries--one class being the beneficiaries of the marital trust principally the decedent’s wife with an income_interest and a limited right to principal and the other class being the beneficiaries of the family_trust the decedent’s wife children and the children of any deceased children with rights to both income and principal --the personal representative has the authority to determine which class immediately will enjoy ie which trust will receive the property the personal representative’s authority thus amounts to a power to appoint the property between the two trusts and the decedent’s wife’s interest in the property is contingent on the personal representative exercising the power in her favor that is a clear violation of sec_2056 with an exception not here relevant no person has a power to appoint any part of the property to any person other than the surviving_spouse the statute is unambiguous indeed sec_2056 specifically provides that the prohibition on powers is inapplicable to a power exercisable only at or after the death of the surviving_spouse by the terms of his will or by a power a decedent can control the disposition of qualified_terminable_interest_property upon the death of the surviving_spouse by requiring an election sec_2056 makes it clear that the executor of the estate or other personal representative of the decedent hereafter in either case personal representative can choose whether to take tax advantage of an otherwise qualifying bequest or devise of terminable_interest property the decedent cannot however empower his personal representative to deprive the spouse of what would be a qualified income_interest for life by for example appointing the property to a_trust in which she does not enjoy all of the income from the property for life simply such a power is prohibited by sec_2056 i do not consider sec_2056 to be ambiguous even if one were to consider the section ambiguous however so that a search for extrinsic evidence of congressional purpose were appropriate i am unpersuaded that in enacting sec_2056 congress’ purpose was to exempt from the terminable_interest_rule a bequest or devise that is uncertain as to whether the surviving_spouse has a qualifying_income_interest_for_life at the time of the decedent’s death the relevant committee reports are silent and the general_rule of sec_2056 is to the contrary on that basis even assuming ambiguity i would hold for respondent b committee reports are silent sec_2056 was added to the code by the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 h rept h rept 1981_2_cb_352 is the report of the committee on ways and means that accompanied h_r 97th cong 1st sess which was enacted as erta in pertinent part h rept details the reasons for an unlimited_marital_deduction simplification and the view that an individual should be free to pass his entire estate to a surviving_spouse free of tax it then states in addition the committee believes that the present limitations on the nature of interests qualifying for the marital_deduction should be liberalized to permit certain transfers of terminable interests to qualify for the marital_deduction under present law the marital_deduction is available only with respect to property passing outright to the spouse or in specified forms which give the spouse control_over the transferred property because the surviving_spouse must be given control_over the property the decedent cannot insure that the spouse will subsequently pass the property to his children because the maximum marital_deduction is limited under present law to one-half of the decedent’s adjusted_gross_estate a decedent may at least control disposition of one-half of his estate and still maximize current tax benefits however unless certain interests which do not grant the spouse total control are eligible for the unlimited_marital_deduction a decedent would be forced to choose between surrendering control of the entire estate to avoid imposition of estate_tax at his death or reducing his tax benefits at his death to insure inheritance by the children the committee believes that the tax laws should be neutral and that tax consequences should not control an individual’s disposition of property accordingly the committee believes that a deduction should be permitted for certain terminable interests h rept supra pincite c b pincite see h conf rept pincite 1981_2_cb_481 conference agreement follows the house bill and senate amendment thus congress enacted sec_2056 in order to allow a decedent to enjoy the benefits of the marital_deduction while at the same time exercising the type of control_over the disposition of the property upon the termination of the surviving spouse’s interest that would under prior_law have violated the terminable_interest_rule clearly by providing for an election congress’ purpose also was to allow some post mortem tax planning i cannot distill from the committee reports however any clear indication that congress’ purpose was anymore than to allow the decedent’s personal representative to determine the tax consequence of a disposition that had been predetermined by the decedent if congress’ purpose were any more than that it seems to me that relevant committees would have stated that purpose for me the committee reports are silent on the issue before us c internal consistency sec_2056 disallows the marital_deduction with respect to certain terminable interests sec_2056 had its origin in sec_361 of the revenue act of ch 62_stat_110 s rept 80th cong 2d sess 1948_1_cb_285 s rept is the report of the committee on finance that accompanied h_r 80th cong 2d sess which was enacted as the revenue act of s rept has the following to say about the operation of the terminable_interest_rule the terminable_interest_rule is intended to be all-encompassing with respect to various kinds of contingencies and conditions thus it is immaterial whether the interest passing to the surviving_spouse is considered as a vested interest subject_to divestment or as a contingent_interest the terminable_interest_rule applies whether the terms of the instrument or the theory of their application are conceived as creating a future_interest which may fail to ripen or vest or as creating a present_interest which may terminate c b pincite the terminable_interest_rule has been interpreted as follows thus a terminable_interest obviously may be either a contingent_interest ie where vesting is subject_to a condition_precedent or a vested interest subject_to defeasance ie where a vested interest may be divested by the occurrence of a condition_subsequent the critical factor which defeats the deduction is the defeasibility of an interest which will cause it to pass from the decedent to a third person emphasis added 199_fsupp_78 n d ala revd 310_f2d_199 5th cir thus for example a specific exception to the terminable_interest_rule is necessary to allow the decedent to make the interest of the surviving_spouse conditional on surviving the decedent by months or surviving a common disaster see sec_2056 other conditions of survival violate the terminable_interest_rule see eg sec_20_2056_b_-3 example estate_tax regs condition of survival to date of distribution_of_property unacceptable in 376_us_503 the supreme court found that a state-law widow’s allowance was a prohibited terminable_interest the allowance was subject both to a condition_precedent award by a court and defeasance abatement upon the widow’s death the court stated that the rule uniformly followed is that qualification for the marital_deduction must be determined at the time of death id pincite thus consider the following hypothetical situation the decedent leaves the residue of his estate to his children except to the extent that his personal representative lists any portion of the residue on the estate_tax_return as going to the wife on the authority of the jackson case a deduction under sec_2056 would fail on account of the terminable_interest exception for the portion of the residue going to the wife the general_rule of sec_2056 is that contingent interests are terminable interests the determination is made at the time of death here the decedent’s wife’s interest in the marital trust property was contingent at the time of death only if the decedent’s personal representative elected to have sec_2056 apply to property would it pass to the marital trust to be consistent with the general_rule of sec_2056 any ambiguity in sec_2056 must be resolved to prevent property in which the surviving_spouse has only a contingent income_interest from being qualified_terminable_interest_property i recognize that it might make good policy sense to disregard the contingency here present if we did so the property in question would like any qualified_terminable_interest_property be deductible in computing the decedent’s taxable_estate but be includable in determining the surviving spouse’s gross_estate see sec_2044 sec_2056 if i were to consider sec_2056 in a vacuum and if i believed that the provision were ambiguous then i might reach that result i cannot however consider sec_2056 in a vacuum the terminable_interest_rule plays a major role in sec_2056 without a specific direction from congress to disregard the contingent nature of a surviving spouse’s interest we are not free to do so we would be wise to keep in mind what the supreme court said in the jackson case involving the widow’s allowance we are mindful that the general goal of the marital_deduction provisions was to achieve uniformity of federal estate_tax impact between those states with community_property_laws and those without them but the device of the marital_deduction which congress chose to achieve uniformity was knowingly hedged with limitations including the terminable-interest rule these provisions may be imperfect devices to achieve the desired end but they are the means which congress chose to the extent it was thought desirable to modify the rigors of the terminable-interest rule exceptions to the rule were written into the code courts should hesitate to provide still another exception by straying so far from the statutory language as to allow a marital_deduction for the widow's allowance provided by the california statute the achievement of the purposes of the marital_deduction is dependent to a great degree upon the careful drafting of wills we have no fear that our decision today will prevent either the full utilization of the marital_deduction or the proper support of widows during the pendency of an estate proceeding jackson v united_states supra pincite fn refs omitted we are not here concerned with the support of widows during the pendency of an estate_tax proceeding in h rept supra pincite c b pincite the committee on ways and means expressed the specific concern that as between the decedent and the spouse the decedent be able to control the disposition of qualified_terminable_interest_property on the conclusion of the spouse’s life_estate i do not believe that our decisions in 97_tc_327 98_tc_678 and estate of spencer v commissioner tcmemo_1992_579 are inconsistent with congress’ action to deal with that concern d the proposed regulation sec_20_2056_b_-7 estate_tax regs takes a position consistent with the results we reached in the estate of clayton estate of robertson and estate of spencer cases in that respect sec_20_2056_b_-7 estate_tax regs is effective with respect to decedents dying after date sec_20_2056_b_-10 estate_tax regs the majority leaves for another day the issue of the validity of that regulation majority op p what is one to make of that statement can the majority possibly believe that sec_2056 is ambiguous and that both the position we take today and the position we took in the enumerated cases and that the commissioner takes in sec_20_2056_b_-7 estate_tax regs are reasonable interpretations of the statute only if the statute is ambiguous is the commissioner then free to write a regulation adopting any reasonable interpretation nationsbank v variable_annuity life ins co u s ___ ___ 115_sct_810 467_us_837 no court neither this court nor any of the courts of appeals that have reversed us has suggested any significant ambiguity in the statute much less an ambiguity broad enough to tolerate the diametrically opposed readings found in our prior cases and in the case we decide today certainly decedents whose estate_tax cases might on appeal go to a court_of_appeals different than the three that have reversed us bear the risk that such court might find sec_2056 ambiguous also certainly the supreme court might find sec_2056 ambiguous or unambiguous as interpreted by sec_20_2056_b_-7 estate_tax regs can we seriously say however that there is a substantial risk that we will find the statute ambiguous and if so that both the position we take today and the position we today abandon are reasonable interpretations if there is no such risk and i believe that there is not we should say so as i have said we are a court of national jurisdiction with expertise in the area of federal taxes what we say means something it makes a difference we should explain ourselves and strive to achieve the right result parker j agrees with this dissent chiechi judge dissenting i join in judge parker's dissent to the extent it addresses the qtip issue however in light of the majority's interpretation of sec_2056 i do not believe it necessary or appropriate to decide the venue issue that judge parker addresses in her dissent accordingly i do not join judge parker's dissent to the extent it considers that issue
